Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 9,948,304 B2 to Aurola in view of in view of PGPubs No. US 2011/0101466 A1 to Wu.

Regarding independent claim 1: Aurola teaches (e.g., claims 1-23) a first semiconductor logic element comprising a field effect transistor of a first conductivity type hereinafter referred to as a first FET of the first semiconductor logic element and a field effect transistor of a second conductivity type hereinafter referred to as a second FET of the first semiconductor logic element; wherein the first semiconductor logic element comprises an internal node of the first semiconductor logic element wherein the 
wherein the first semiconductor logic element is further configured so that when the source of the first FET of the first semiconductor logic element is arranged at the first source potential of the first semiconductor logic element and when the source of the second FET of the first semiconductor logic element is at the first output logic potential of the first semiconductor logic element and when the input of the first semiconductor logic element is at the second input logic potential of the first semiconductor logic element, the channel between the source of the first FET of the first semiconductor logic element and the drain of the first FET of the first semiconductor logic element is arranged to be in a nonconductive state enabling the internal node of the first semiconductor logic element to adjust to a potential establishing a conductive channel comprising mobile second conductivity type charge carriers between the source of the second FET of the first semiconductor logic element and the drain of the second FET of the first semiconductor logic element thereby adjusting the output of the first semiconductor logic element to the first output logic potential of the first semiconductor logic element (Claim 1, in table format)
Aurola does not expressly teach at least one plate capacitor is arranged between the input of the first semiconductor logic element and the internal node of the first semiconductor logic element.
Wu teaches (e.g., Figs. 10-11) a semiconductor device comprising a capacitor ([0038]: 72) arranged between an input of the device ([0039] and [0042]: 65/66) and an internal node ([0036]-[0037] and [0041]) of the device.

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of the device of Aurola as modified by Wu and arrive at “at least one plate capacitor is arranged between the input of the first semiconductor logic element and the internal node of the first semiconductor logic element”, for the same benefit as mentioned above.
Regarding claim 2: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein the internal node of the first semiconductor logic element comprises one of the following: a single doped region acting both as first drain of the first semiconductor logic element and at least part of second gate of the first semiconductor logic element, a first drain doping of the first semiconductor logic element and a second gate of the first semiconductor logic element (Aurola: claim 2, in table format).
Regarding claim 3: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein at least one of the following: the first FET of the first semiconductor logic element, the second FET of the first semiconductor logic element is a depletion mode field effect transistor (Aurola: claim 3, in table format).
Regarding claim 4: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein at least one of the following: the first FET of the first semiconductor logic element, the second FET of the first semiconductor logic element is an enhancement mode field effect transistor (Aurola: claim 4, in table format).
Regarding claim 5: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
 wherein the first FET of the first semiconductor logic element is one of the following: a junction field effect transistor, a conductor insulator semiconductor field effect transistor, a conductor semiconductor field effect transistor (Aurola: claim 11, in table format).
Regarding claim 6: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein the second FET of the first semiconductor logic element is one of the following: a junction field effect transistor, a conductor insulator semiconductor field effect transistor, a conductor semiconductor field effect transistor (Aurola: claim 11, in table format).
Regarding claim 7: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 3, on which this claim depends, 
wherein at least one of the following: the first FET of the first semiconductor logic element, the second FET of the first semiconductor logic element is a depletion mode conductor insulator semiconductor field effect transistor comprising an auxiliary gate 
Regarding claim 8: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 7, on which this claim depends, 
wherein - if the first FET of the first semiconductor logic element is a depletion mode conductor insulator semiconductor field effect transistor the auxiliary gate of the first FET of the first semiconductor logic element is configured to be biased so that a layer of mobile second conductivity type charge carriers is established at the insulator semiconductor interface beneath the external gate of the first FET of the first semiconductor logic element irrespective of whether the input of the first semiconductor logic element is biased at first input logic potential of the first semiconductor logic element or at second input logic potential of the first semiconductor logic element, and the said layer of mobile second conductivity type charge carriers acting as a part of the first gate of the first semiconductor logic element and controlling the first channel of the first semiconductor logic element from the opposite side than the second conductivity type back-gate doping, and - if the second FET of the first semiconductor logic element is a depletion mode conductor insulator semiconductor field effect transistor the auxiliary gate of the second FET of the first semiconductor logic element is configured to be biased so that a layer of mobile first conductivity type charge carriers is established at the insulator semiconductor interface beneath the external gate of the second FET of the first semiconductor logic element irrespective of whether the input is biased at first input logic potential of the first semiconductor logic element or at second input logic potential of the first semiconductor logic element, and the said layer of mobile 
Regarding claim 9: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 3, on which this claim depends, 
wherein - if comprising a depletion mode conductor insulator semiconductor field effect transistor then the gate comprises both an external gate as well as a back-gate doping,
- if comprising a depletion mode conductor semiconductor field effect transistor then the gate comprises both an external Schottky gate as well as a back-gate doping, and
- if comprising a depletion mode junction field effect transistor having a front-gate doping and a back-gate doping then the gate comprises both the front-gate doping and the back-gate doping (Aurola: claim 6, in table format).
Regarding claim 10: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 3, on which this claim depends, 
wherein - if comprising a depletion mode conductor insulator semiconductor field effect transistor then the gate corresponds either to an external gate or to a back-gate doping and wherein the gate controls the channel only from the side where the gate is located,
- if comprising a depletion mode conductor semiconductor field effect transistor then the gate corresponds either to an external Schottky gate or to a back-gate doping 
- if comprising a depletion mode junction field effect transistor having a front-gate doping and a back-gate doping then the gate corresponds either to the front-gate doping or to the back-gate doping and wherein the gate controls the channel only from the side where the gate is located (Aurola: claim 7, in table format).
Regarding claim 11: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 5, on which this claim depends, 
 wherein the second FET of the first semiconductor logic element is one of the following: a junction field effect transistor, a conductor insulator semiconductor field effect transistor, a conductor semiconductor field effect transistor, and wherein the second FET of the first semiconductor logic element corresponds to an enhancement mode conductor insulator semiconductor field effect transistor wherein the gate of the second FET of the first semiconductor logic element corresponds to an external gate and the first FET of the first semiconductor logic element corresponds to one of the following: 
a depletion mode junction field effect transistor that comprises a gate confining the channel at least from two sides, a depletion mode conductor semiconductor field effect transistor 
wherein a gate corresponds to a Schottky gate and a back-gate doping, a depletion mode conductor insulator semiconductor field effect transistor that corresponds to one of the following: 

-a gate corresponding to an external gate and a back-gate doping (Aurola: claim 10, in table format).
Regarding claim 12: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein the first conductivity type is p type and the second conductivity type is n type (Aurola: claim 12, in table format).
Regarding claim 13: Aurola and Wu teach the claim limitation of the first semiconductor logic element as claimed in claim 1, on which this claim depends, 
wherein the first conductivity type is n type and the second conductivity type is p type doping (Aurola: claim 13, in table format).
Regarding claim 14: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 1, on which this claim depends, 

Regarding claim 15: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 14, on which this claim depends, wherein 
- the first input logic potential of the second semiconductor logic element corresponds to the second input logic potential of the first semiconductor logic element, 
- the second input logic potential of the second semiconductor logic element corresponds to the first input logic potential of the first semiconductor logic element, - the first output logic potential of the second semiconductor logic element corresponds to the second output logic potential of the first semiconductor logic element, and - the second output logic potential of the second semiconductor logic element corresponds to the first output logic potential of the first semiconductor logic element (Aurola: claim 16, in table format).
Regarding claim 16:  Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 15, on which this claim depends, 
wherein the logic circuit is configured to operate as an inverter configuration as follows: - in the first semiconductor logic element the second source is connected to the first output logic potential of the first semiconductor logic element, - in the second semiconductor logic element the second source is connected to the second output logic potential of the first semiconductor logic element, wherein - the inputs of the first semiconductor logic element and the second semiconductor logic element are 
- when the input of the inverter configuration is coupled to the second input logic potential of the first semiconductor logic element the output of the inverter configuration sets to the first output logic potential of the first semiconductor logic element (Aurola: claim 16, in table format).
Regarding claim 17: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 15, on which this claim depends, 
wherein the first input logic potential of the first semiconductor logic element is the same as the first output logic potential of the first semiconductor logic element and the second input logic potential of the first semiconductor logic element is the same as the second output logic potential of the first semiconductor logic element (Aurola: claim 17, in table format).
Regarding claim 18: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 1, on which this claim depends, comprising 
at least one first semiconductor logic element as claimed in claim 1, wherein the first conductivity type is p type and the second conductivity type is n type, and at least 

Regarding independent claim 19: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 1, on which this claim depends, comprising:
- a first semiconductor logic element as claimed in claim1, wherein the first conductivity type is p type and the second conductivity type is n type, and 
-a third semiconductor logic element corresponding to the first semiconductor logic element as claimed in claim 1, 
wherein the first conductivity type is n type and the second conductivity type is p type, wherein - the first input logic potential of the third semiconductor logic element corresponds to the second input logic potential of the first semiconductor logic element, - the second input logic potential of the third semiconductor logic element corresponds to the first input logic potential of the first semiconductor logic element, - the first output logic potential of the third semiconductor logic element corresponds to the second output logic potential of the first semiconductor logic element, and - the second output logic potential of the third semiconductor logic element corresponds to the first output logic potential of the first semiconductor logic element (Aurola: claim 19, in table format).
Regarding claim 20: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 19, on which this claim depends, 

- in the first semiconductor logic element the second source is connected to the first output logic potential of the first semiconductor logic element, - in the third semiconductor logic element the second source is connected to the second output logic potential of the first semiconductor logic element, wherein - the inputs of the first semiconductor logic element and the third semiconductor logic element are connected together as an input of the inverter configuration, - the outputs of the first semiconductor logic element and the third semiconductor logic element are connected together as the output of the inverter configuration, and - the input of the inverter configuration is configured to be coupled either to the first or the second input logic potential of the first semiconductor logic element wherein - when the input of the inverter configuration is coupled to the first input logic potential of the first semiconductor logic element the output of the inverter configuration sets to the second output logic potential of the first semiconductor logic element, and - when the input of the inverter configuration is coupled to the second input logic potential of the first semiconductor logic element the output of the inverter configuration sets to the first output logic potential of the first semiconductor logic element (Aurola: claim 16, in table format).
Regarding claim 21: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 19, on which this claim depends, 
wherein the first input logic potential of the first semiconductor logic element is the same as the first output logic potential of the first semiconductor logic element and the second input logic potential of the first semiconductor logic element is the same as 
Regarding claim 22: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 1, on which this claim depends, comprising at least one first semiconductor logic element as claimed in claim 1 and at least one complementary semiconductor logic element corresponding to a first conductivity type field effect transistor  (Aurola: claim 20, in table format).
Regarding claim 23. A logic circuitry comprising:
- a first semiconductor logic element as claimed in claim 1, and
- a first conductivity type field effect transistor, the field effect transistor comprising: 
- a first conductivity type source, 
- a first conductivity type drain, and 
-a gate, 
- the second source of the first semiconductor logic element is connected to the first output logic potential of the first semiconductor logic element,
- in the first conductivity type field effect transistor the source is connected to the second output logic potential of the first semiconductor logic element, wherein
- the first conductivity type drain of the field effect transistor and the output of the first semiconductor logic element are connected together as an output of the inverter configuration, and
- the gate of the field effect transistor and the input of the first semiconductor logic element are connected together as an input of the inverter configuration;

- when the input of the inverter configuration is coupled to the first input logic potential of the first semiconductor logic element, a conductive channel comprising mobile first conductivity type charge carriers is established between the source and the drain of the field effect transistor so that the output of the inverter configuration sets to the second output logic potential of the first semiconductor logic element, and
- when the input of the inverter configuration is coupled to the second input logic potential of the first semiconductor logic element, the channel of the first conductivity type field effect transistor is nonconductive causing the output of the inverter configuration to the first output logic potential of the first semiconductor logic element (Aurola: claim 21, in table format).
Regarding claim 24: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 23, on which this claim depends, 
wherein the field effect transistor is one of the following: conductor insulator semiconductor field effect transistor, junction field effect transistor, conductor semiconductor field effect transistor (Aurola: claim 22, in table format).
Regarding claim 25: Aurola and Wu teach the claim limitation of the logic circuitry as claimed in claim 23, on which this claim depends,
 wherein the first input logic potential of the first semiconductor logic element is the same as the first output logic potential of the first semiconductor logic element and the second input logic potential of the first semiconductor logic element is the same as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826